Exhibit 10.1

 

The following directors and executive officers of Cephalon, Inc. executed the
Indemnification Agreement set forth below:

 

Executive Officers

 

Directors

J. Kevin Buchi, Chief Executive Officer

 

William P. Egan

Alain Aragues, EVP and President of Cephalon Europe

 

Martyn D. Greenacre

Valli F. Baldassano, EVP and Chief Compliance Officer

 

Charles J. Homcy

Wilco Groenhuysen, EVP and Chief Financial Officer

 

Vaughn M. Kailian

Gerald J. Pappert, EVP and General Counsel

 

Kevin E. Moley

Lesley Russell, EVP and Chief Medical Officer

 

Charles A. Sanders

Carl A. Savini, EVP and Chief Administrative Officer

 

Gail R. Wilensky

Jeffry L. Vaught, EVP and Chief Scientific Officer

 

Dennis L. Winger

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of March 10, 2011 (this “Agreement”),
is made by and between Cephalon, Inc., a Delaware corporation (the “Company”),
and the undersigned (the “Indemnitee”).

 

RECITALS

 

WHEREAS, the Delaware General Corporation Law (the “DGCL”) and the Company’s
bylaws expressly provide that the indemnification provisions provided for in the
DGCL and such bylaws, respectively, are not exclusive and thereby contemplate
that contracts may be entered into between the Company and members of the
Company’s Board of Directors (the “Board”), officers and other persons with
respect to indemnification;

 

WHEREAS, the Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;

 

WHEREAS, the Company desires and has requested that the Indemnitee serve or
continue to serve as a director and/or officer of the Company, as the case may
be, free from undue concern for unwarranted claims for damages arising out of or
related to such services to the Company;

 

WHEREAS, the Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Company on the condition that the
Indemnitee is furnished the indemnity provided for herein;

 

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals to serve as directors and/or officers, it is reasonable, prudent and
necessary to promote the best interests of the Company and its stockholders for
the Company to contractually obligate itself to indemnify, and to advance
certain expenses, fees and other amounts to the Indemnitee as set forth herein;

 

WHEREAS, this Agreement is a supplement to and in furtherance of any
indemnification provided for in the Company’s certificate of incorporation and
bylaws, and any resolutions, amendments or restatements adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor limit, diminish or
abrogate any rights of the Indemnitee thereunder.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.                                      DEFINITIONS.  For purposes of this
Agreement the following terms shall have the following meanings:

 

(a)                                  References to “affiliate” mean any entity
which, directly or indirectly, is in the control of, is controlled by, or is
under common control with, another entity.

 

(b)                                 “Disinterested Director” means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by the Indemnitee.

 

(c)                                  “Enterprise” means the Company and any
other domestic or foreign corporation, whether for profit or not-for-profit,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which the Indemnitee is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary at the request of the Company.

 

(d)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, or any similar federal statute then in effect.

 

(e)                                  “Expenses” include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees and costs of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding.
Expenses also include (i) Expenses incurred in connection with any appeal
resulting from any Proceeding, including, without limitation, the premium,
security for, and other costs relating to, any cost bond, supersedeas bond or
other appeal bond or their equivalent, and (ii) for purposes of
Section 4(d)(iv), Expenses incurred by the Indemnitee in connection with the
interpretation, enforcement or defense of the Indemnitee’s rights under this
Agreement or under any director and officer liability insurance policies
maintained by the Company. Expenses, however, shall not include Resulting
Amounts.

 

(f)                                    “Independent Counsel” means a law firm,
or a partner or member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past three years has been,
retained to represent (i) the Company or the Indemnitee in any matter material
to either such party (other than as Independent Counsel with respect to matters
concerning the Indemnitee under this Agreement, or other indemnitees under
similar indemnification agreements) or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s rights under this Agreement.

 

(g)                                 Reference to any “law” shall be to such law
as it existed on the date hereof, and in the event of any amendment, alteration
or repeal of any law which narrows the right of a Delaware corporation to
indemnify the Indemnitee or the Company’s or an Enterprise’s Representatives,
such changes shall have no effect on this Agreement or the parties’ rights and
obligations hereunder, to the

 

2

--------------------------------------------------------------------------------


 

extent permitted by law; provided, however, that any amendment, alteration or
repeal of any law which permits the Company, without requiring any further
action by stockholders or directors, to limit further the liability of the
Indemnitee or the Company’s or an Enterprise’s Representatives or to provide
broader indemnification or advancement rights than the Company was permitted to
provide prior to such change, shall be, ipso facto, within the purview of the
Indemnitee’s rights and the Company’s obligations under this Agreement.

 

(h)                                 “Proceeding” means any threatened, pending
or completed action, suit, arbitration, mediation, alternative dispute
resolution mechanism, investigation, inquiry, administrative hearing or
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, including, without
limitation, any appeal therefrom, in which the Indemnitee was, is or will be
involved as a party, a potential party, a non-party witness or otherwise by
reason of (i) the fact that the Indemnitee is or was a director or officer of
the Company, (ii) any action taken by the Indemnitee or any action or inaction
on the Indemnitee’s part while acting as a director or officer of the Company or
(iii) the fact that he or she is or was serving at the request of the Company as
a Representative of the Company or any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or Expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement.

 

(i)                                     Reference to “any other Enterprise”
shall also include employee benefit plans; references to “fines” shall also
include any excise taxes assessed on a person with respect to any employee
benefit plan; references to “serving at the request of the Company” shall also
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he or she
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

(j)                                     “Representative” means any director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or any director, trustee, general partner, managing member,
officer, employee, agent or fiduciary of any other Enterprise serving in such
capacity at the request of the Company.

 

(k)                                  “Resulting Amounts” means any judgments,
fines, settlement amounts and liabilities paid to resolve a Proceeding.

 

2.                                      INDEMNIFICATION.

 

(a)                                  Third Party Proceedings.  The Company shall
indemnify the Indemnitee in accordance with the provisions of this
Section 2(a) if the Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 2(a), the
Indemnitee shall be indemnified to the fullest extent permitted by applicable
law against all Expenses and Resulting Amounts actually and reasonably incurred
by the Indemnitee or on his or her behalf in connection with such Proceeding or
any claim, issue or matter therein, if the Indemnitee acted in good faith and in
a manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Proceedings By or in the Right of the
Company.  The Company shall indemnify the Indemnitee in accordance with the
provisions of this Section 2(b) if the Indemnitee is, or is threatened to be
made, a party to or a participant in any Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 2(b), the
Indemnitee shall be indemnified to the fullest extent permitted by applicable
law against all Expenses actually and reasonably incurred by the Indemnitee or
on the Indemnitee’s behalf in connection with such Proceeding or any claim,
issue or matter therein, if the Indemnitee acted in good faith and in a manner
he or she reasonably believed to be in or not opposed to the best interests of
the Company. No indemnification for Expenses shall be made under this
Section 2(b) in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
the Company, unless and only to the extent that the Delaware Court of Chancery
or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.

 

(c)                                  Mandatory Indemnification of Expenses. 
Notwithstanding any other provision of this Agreement to the contrary (other
than Section 9), to the extent that the Indemnitee is a party to or a
participant in and is successful on the merits or otherwise in defense of any
Proceeding or in any claim, issue or matter therein, the Company shall indemnify
the Indemnitee against all Expenses actually and reasonably incurred by the
Indemnitee in connection therewith.  If the Indemnitee is not wholly successful
in such Proceeding but is successful on the merits or otherwise as to one or
more but less than all claims, issues or matters in such Proceeding,
notwithstanding any other provision of this Agreement to the contrary (other
than Section 9), the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by the Indemnitee in connection with (x) each
successfully resolved claim, issue or matter and (y) any claim, issue or matter
related to any such successfully resolved claim, issue or matter.  The Company
acknowledges that a settlement or other disposition of a Proceeding, claim,
issue or matter against the Indemnitee short of final judgment shall be deemed a
successful resolution for purposes of this Section 2(c) if it permits a party to
avoid expense, delay, distraction, disruption or uncertainty. In the event that
any Proceeding, claim, issue or matter to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such Proceeding, claim, issue or
matter with or without payment of money or other consideration and including,
without limitation, the expiration of a reasonable period of time after the
making of any claim or threat of a Proceeding without the institution of the
same), it shall be presumed that Indemnitee has been successful on the merits or
otherwise in such Proceeding, claim, issue or matter unless there has been a
finding with respect thereto (either adjudicated by a court of competent
jurisdiction or in a determination in accordance with Section 4(b)(ii) below)
that Indemnitee (i) did not act in good faith; (ii) did not act in a manner
reasonably believed to be in, or not opposed to, the best interests of the
Company; or (iii) with respect to any criminal proceeding, had reasonable
grounds to believe his or her conduct was unlawful.

 

(d)                                 Indemnification for Expenses as a Witness. 
Notwithstanding any other provision of this Agreement (other than Section 9) to
the contrary, to the extent that the Indemnitee is, by reason of the fact that
the Indemnitee is or was a Representative of the Company or is or was serving at
the request of the Company as a Representative of any other Enterprise, a
witness, or made (or asked) to respond to discovery requests, in any Proceeding
to which the Indemnitee is not a party, the Company shall indemnify the
Indemnitee to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by the Indemnitee in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

3.                                      ADVANCEMENT OF EXPENSES.  The Company
shall advance all Expenses incurred by the Indemnitee in connection with any
Proceeding within 30 days following receipt by the Company of the written
request of the Indemnitee (which shall include invoices received by the
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditure made that would cause the Indemnitee to waive any privilege accorded
by applicable law shall not be included with the invoice).  Advances shall be
unsecured and interest free and made without regard to the Indemnitee’s ability
to repay such advances.  The Indemnitee hereby undertakes to repay any such
amounts advanced only if and to the extent that it is ultimately determined that
the Indemnitee is not entitled to be indemnified by the Company as authorized
hereby.  This Section 3 shall not apply to the extent advancement is prohibited
by law and shall not apply to any Proceeding for which indemnity is not
permitted under this Agreement but shall apply to any Proceeding referenced in
Section 9(b), Section 9(c) or Section 9(e) prior to a determination that the
Indemnitee is not entitled to be indemnified by the Company.

 

4.                                      NOTICE; PROCEDURES; PRESUMPTIONS;
REMEDIES.

 

(a)                                  Procedures for Notification and Defense of
Claim.

 

(i)                                     The Indemnitee shall notify the Company
in writing of any matter with respect to which the Indemnitee intends to seek
indemnification or advancement of Expenses as soon as reasonably practicable
following the receipt by the Indemnitee of notice thereof. The written
notification to the Company shall include, in reasonable detail, a description
of the nature of the Proceeding and the facts underlying the Proceeding. The
failure by the Indemnitee to notify the Company will not relieve the Company
from any obligation which it may have to the Indemnitee hereunder or otherwise
than under this Agreement, and any delay in so notifying the Company shall not
constitute a waiver by the Indemnitee of any rights.

 

(ii)                                  If, at the time of the receipt of a notice
of a Proceeding pursuant to the terms hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of the Proceeding to the insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all commercially reasonable actions to cause such insurers to pay, on
behalf of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

 

(iii)                               In the event the Company may be obligated to
make any indemnity in connection with a Proceeding, the Company shall be
entitled to assume the defense of such Proceeding with counsel approved by the
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to the Indemnitee of written notice of its election to do so. After delivery of
such notice, approval of such counsel by the Indemnitee and the retention of
such counsel by the Company, the Company will not be liable to the Indemnitee
for any fees or expenses of counsel subsequently incurred by the Indemnitee with
respect to the same Proceeding. Notwithstanding the Company’s assumption of the
defense of any such Proceeding, the Company shall be obligated to pay the fees
and expenses of the Indemnitee’s counsel (subject to the Indemnitee’s repayment
obligations under Section 3 hereof) to the extent that (i) the employment of
counsel by the Indemnitee is authorized by the Company, (ii) counsel for the
Company or the Indemnitee shall have reasonably concluded that there is a
conflict of interest between the Company and the Indemnitee in the conduct of
any such defense such that the Indemnitee needs to be separately represented,
(iii) the fees and expenses are non-duplicative of, and reasonably incurred in
connection with, the Indemnitee’s role in the Proceeding despite the Company’s
assumption of the defense, (iv) the Company is not financially or legally able
to perform its indemnification obligations or (v) the Company

 

5

--------------------------------------------------------------------------------


 

shall not have retained, or shall not continue to retain, its own counsel to
defend such Proceeding. The Company shall have the right to conduct such defense
as it sees fit in its sole discretion. Regardless of any provision in this
Agreement, the Indemnitee shall have the right to employ counsel in any
Proceeding at the Indemnitee’s personal expense.

 

(iv)                              The Indemnitee shall give the Company such
information and cooperation in connection with the Proceeding as may be
reasonably requested.

 

(v)                                 The Company shall not be liable to the
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without its written consent.  The Company shall not settle
any Proceeding in any manner which would impose any penalty or limitation on the
Indemnitee without the Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold consent to any proposed settlement.

 

(b)                                 Procedures upon Application for
Indemnification.

 

(i)                                     To obtain indemnification, the
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to the
Indemnitee and as is reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification following the final
disposition of the Proceeding. The Company shall, as soon as reasonably
practicable after receipt of such a request for indemnification, advise the
Board that the Indemnitee has requested indemnification. Any delay in providing
the request will not relieve the Company from its obligations under this
Agreement, except to the extent such delay is prejudicial to the Company.

 

(ii)                                  Upon written request by the Indemnitee for
indemnification pursuant to Section 4(b)(i), a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case (such determining party, the “Determining Party”)
(A) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Company’s Board, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Company’s Board a copy of which shall be delivered
to the Indemnitee or (D) the Company’s stockholders, if there are no
Disinterested Directors and if the Indemnitee provides written consent to the
stockholders to make such determination. If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made within 10 days after such determination. The Indemnitee shall cooperate
with the person, persons or entity making the determination with respect to the
Indemnitee’s entitlement to indemnification, including, without limitation,
providing to such person, persons or entity upon reasonable advance request any
documentation or information that is not privileged or otherwise protected from
disclosure and that is reasonably available to the Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including, without
limitation, attorneys’ fees and disbursements) reasonably incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company, to the extent permitted by
applicable law, subject to the Indemnitee’s repayment obligations pursuant to
Section 3.

 

(c)                                  Presumptions and Effect of Certain
Proceedings.

 

(i)                                     In making a determination with respect
to entitlement to indemnification hereunder, the person, persons or entity
making such determination shall, to the fullest extent not prohibited by law,
presume that the Indemnitee is entitled to indemnification under this Agreement
if the

 

6

--------------------------------------------------------------------------------


 

Indemnitee has submitted a request for indemnification in accordance with
Section 4(b) of this Agreement, and the Company shall, to the fullest extent not
prohibited by law, have the burden of proof to overcome that presumption.

 

(ii)                                  The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not act in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that the Indemnitee had reasonable
cause to believe that his or her conduct was unlawful.

 

(iii)                               For purposes of any determination of good
faith, the Indemnitee shall be deemed to have acted in good faith to the extent
the Indemnitee relied in good faith on (A) the records or books of account of
the Enterprise, including, without limitation, financial statements,
(B) information supplied to the Indemnitee by the officers of the Enterprise in
the course of their duties, (C) the advice of legal counsel for the Enterprise
or its board of directors or counsel selected by any committee of the board of
directors or (D) information or records given or reports made to the Enterprise
by an independent certified public accountant, an appraiser, investment banker
or other expert selected with reasonable care by the Enterprise or its board of
directors or any committee of the board of directors. The provisions of this
Section 4(c)(iii) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(iv)                              None of the knowledge, actions or failure to
act of any other director, officer, agent or employee of the Enterprise shall be
imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

(d)                                 Remedies of the Indemnitee.

 

(i)                                     Subject to Section 4(d)(v), in the event
that (A) a determination is made pursuant to Section 4(b) of this Agreement that
the Indemnitee is not entitled to indemnification under this Agreement,
(B) advancement of Expenses is not timely made pursuant to Section 3 or
Section 4(d)(iv) of this Agreement, (C) no determination of entitlement to
indemnification shall have been made pursuant to Section 4(b) of this Agreement
within 30 days after the later of the receipt by the Company of the request for
indemnification or the final disposition of the Proceeding, (D) payment of
indemnification pursuant to this Agreement is not made (x) within 10 days after
a determination has been made that the Indemnitee is entitled to indemnification
or (y) with respect to indemnification pursuant to Section 2(c),
Section 2(d) and Section 4(d)(iv) of this Agreement, within 30 days after
receipt by the Company of a written request therefor or (E) the Company or any
other person or entity takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, the Indemnitee
shall be entitled to an adjudication by a court of competent jurisdiction of his
or her entitlement to such indemnification or advancement of Expenses. The
Company shall not oppose the Indemnitee’s right to seek any such adjudication in
accordance with this Agreement.

 

(ii)                                  Neither (A) the failure of the Company,
the Board, any committee or subgroup of the Board, Independent Counsel or
stockholders to have made a determination that indemnification of the Indemnitee
is proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor (B) an actual determination by the Company, the Board,
any committee or subgroup of the

 

7

--------------------------------------------------------------------------------


 

Board, Independent Counsel or stockholders that the Indemnitee has not met the
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has or has not met the applicable standard of
conduct. In the event that a determination shall have been made pursuant to
Section 4(b) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this
Section 4(d) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding commenced pursuant to
this Section 4(d), the Company shall, to the fullest extent not prohibited by
law, have the burden of proving the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

(iii)                               To the fullest extent not prohibited by law,
the Company shall indemnify the Indemnitee against all Expenses that are
incurred by the Indemnitee in connection with any action for indemnification or
advancement of Expenses from the Company under this Agreement or under any
director and officer liability insurance policies maintained by the Company to
the extent the Indemnitee is successful in such action, and, if requested by the
Indemnitee, shall advance such Expenses to the Indemnitee within 30 days
thereafter, subject to the provisions of Section 3.

 

(iv)                              Notwithstanding anything in this Agreement to
the contrary, no determination as to entitlement to indemnification shall be
required to be made prior to the final disposition of the Proceeding.

 

5.                                      CONTRIBUTION; ADDITIONAL INDEMNIFICATION
RIGHTS; NONEXCLUSIVITY.

 

(a)                                  Contribution.  To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is held by a court of competent jurisdiction not to be permissible for
liabilities arising under the federal securities laws or ERISA, the Company, in
lieu of indemnifying the Indemnitee, shall contribute to the amounts incurred by
the Indemnitee, whether for Expenses or Resulting Amounts, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding (all as determined by the Determining Party, or by such court
of competent jurisdiction if requested by the Company or the Indemnitee) in
order to reflect (i) the relative benefits received by the Company and the
Indemnitee as a result of the events and transactions giving rise to such
Proceeding and (ii) the relative fault of the Indemnitee and the Company (and
its other directors, officers, employees and agents) in connection with such
events and transactions.

 

(b)                                 Scope.  Notwithstanding any other provision
of this Agreement (other than Section 9) to the contrary, the Company shall
indemnify the Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification is not specifically authorized by the other provisions
of this Agreement, the Company’s certificate of incorporation or bylaws or by
statute, if the Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding (including, without limitation, a Proceeding by or
in the right of the Company to procure a judgment in its favor) against all
Expenses and Resulting Amounts actually and reasonably incurred by the
Indemnitee or on his or her behalf in connection with the Proceeding or any
claim, issue or matter therein.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of the
Indemnitee under this Agreement in respect of any action or inaction of the
Indemnitee prior to such amendment, alteration or repeal.

 

(c)                                  Effectiveness and Duration of Rights;
Successors and Assigns. All rights and obligations of the parties hereunder
shall be effective as of the date on which the Indemnitee first serves on the
Board or as an officer of the Company, as applicable, and shall continue as to
the Indemnitee even

 

8

--------------------------------------------------------------------------------


 

though the Indemnitee may have ceased to serve as a Representative of the
Company or a Representative of any other Enterprise at the Company’s request.
This Agreement shall be binding on and shall inure to the benefit of the
parties’ respective heirs, successors, assigns and personal and legal
representatives (including, without limitation, in the case of the Company any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company).

 

(d)                                 Nonexclusivity.  The indemnification and
other rights provided by this Agreement shall not be deemed exclusive of any
rights to which the Indemnitee may be entitled under applicable law, the
Company’s certificate of incorporation or bylaws, any agreement, any insurance
policy, any vote of stockholders or Disinterested Directors, or otherwise, both
as to any action or inaction in the Indemnitee’s official capacities and as to
any action or inaction in another capacity while holding such office.

 

6.                                      INSURANCE; SUBROGATION.

 

(a)                                  Insurance Coverage.  To the extent that the
Company maintains an insurance policy or policies providing liability insurance
that covers the Indemnitee, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any Representative of the Company.  If, following the
date hereof, the Company determines that it is not practicable, for cost or
other reasons, to maintain director and officer liability insurance, it shall
provide reasonable notice to the Indemnitee prior to taking action to terminate
such policy.

 

(b)                                 Subrogation.  In the event the Company makes
any payment to the Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including, without limitation, execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights, (ii) the Company shall not be liable under this Agreement to make any
payment of Expenses, Resulting Amounts or any other amounts otherwise
indemnifiable hereunder, if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise, and (iii) if the Indemnitee is or was serving at the request of
the Company as a Representative of any other Enterprise, the Company’s
obligation to indemnify the Indemnitee or advance Expenses hereunder to the
Indemnitee shall be reduced by any amount the Indemnitee has actually received
as indemnification or advancement of Expenses from such other Enterprise or its
affiliates.

 

7.                                      MUTUAL ACKNOWLEDGMENT.  Each of the
Company and the Indemnitee acknowledge that, in certain instances, federal law
or public policy may override applicable state law and prohibit the Company from
indemnifying the Indemnitee under this Agreement or otherwise.  For example, the
Company and the Indemnitee acknowledge that the Securities and Exchange
Commission has taken the position that indemnification is not permissible for
liabilities arising under certain federal securities laws, and that federal
legislation prohibits indemnification for certain ERISA violations.

 

8.                                      SEVERABILITY.  Nothing in this Agreement
is intended to require or shall be construed as requiring the Company to do or
fail to do any act in violation of applicable law.  The Company’s inability,
pursuant to court order or other applicable law, to perform its obligations
under this Agreement shall not constitute a breach of this Agreement.  If this
Agreement or any portion hereof shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify the
Indemnitee to the full extent permitted by any applicable portion of this
Agreement that

 

9

--------------------------------------------------------------------------------


 

shall not have been invalidated, and the balance of this Agreement not so
invalidated shall be enforceable in accordance with its terms.

 

9.                                      EXCEPTIONS TO INDEMNIFICATION AND
ADVANCEMENT OBLIGATIONS.  Notwithstanding any other provision herein to the
contrary, the Company shall not be obligated pursuant to the terms of this
Agreement:

 

(a)                                  Claims Initiated by the Indemnitee.  To
indemnify or to advance Expenses to the Indemnitee with respect to Proceedings
or claims initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification or advancement of Expenses under this Agreement, unless
(i) the Board authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law or (iii) otherwise required by applicable law;

 

(b)                                 Lack of Good Faith; Frivolous Claims.  To
indemnify the Indemnitee for Expenses, Resulting Amounts or for any other
liabilities of any type whatsoever incurred by the Indemnitee with respect to
any Proceeding initiated by the Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such Proceeding was either
frivolous or made in bad faith;

 

(c)                                  Fraud; Bad Faith.  To indemnify the
Indemnitee for Expenses, Resulting Amounts or for any other liabilities of any
type whatsoever if a final decision by a court of competent jurisdiction
determines that the Indemnitee has committed fraud on the Company or to the
extent the Determining Party determines that the Indemnitee has committed fraud
on the Company or has acted in bad faith;

 

(d)                                 Insured Claims or Otherwise Paid.  To
indemnify the Indemnitee for Expenses, Resulting Amounts or for any other
liabilities of any type whatsoever to the extent such Expenses, Resulting
Amounts or liabilities have been paid directly to the Indemnitee by an insurance
carrier under a policy of director and officer liability insurance maintained by
the Company or otherwise or for which payment has otherwise actually been made
to the Indemnitee under any statute, insurance policy, indemnity provision, vote
or otherwise (except in each case with respect to any excess beyond the amount
paid and except as otherwise provided for in Section 6(b));

 

(e)                                  Claims under Section 16(b).  To indemnify
the Indemnitee for Expenses, Resulting Amounts or for any other liabilities of
any type whatsoever, including, without limitation, the payment of profits
arising from the purchase and sale by the Indemnitee of securities in violation
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or any
similar successor statute; or

 

(f)                                    Prohibited by Law.  To indemnify the
Indemnitee if prohibited by applicable law.

 

10.                               MISCELLANEOUS.

 

(a)                                  Legal Matters; Consent to Jurisdiction. 
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Company and the Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court of

 

10

--------------------------------------------------------------------------------


 

Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL IN CONNECTION WITH
ANY PROCEEDING OVER ANY DISPUTE ARISING UNDER THIS AGREEMENT.

 

(b)                                 No Employment Rights.  Nothing contained in
this Agreement is intended to create in the Indemnitee any right to employment
by the Company or any of its affiliates.

 

(c)                                  Entire Agreement; Amendment; Enforcement of
Rights.  This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and merges all prior discussions
between them.  No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing signed
by the parties to this Agreement.  The failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of any rights of
such party.  The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce the Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.

 

(d)                                 Construction; Captions.  This Agreement is
the result of negotiations between and has been reviewed by each of the parties
hereto and their respective counsel, if any; accordingly, this Agreement shall
be deemed to be the product of all of the parties hereto, and no ambiguity shall
be construed in favor of or against any one of the parties hereto.  The headings
of the paragraphs and sections of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

(e)                                  Notices.  Any notice, demand, request or
other communication required by or permitted to be given under this Agreement
shall be in writing and shall be deemed delivered when delivered personally, or
24 hours after being deposited with a nationally recognized overnight courier
service, or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, if to the Company, to Cephalon, Inc., 41
Moores Rd., Frazer, PA 19355, Attn: General Counsel; or if to the Indemnitee, to
the address listed on the signature page hereof; or to such other address as any
party hereto shall have specified in a notice given in accordance with this
Section 10(e).

 

(f)                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date and year first written above

 

 

 

COMPANY:

 

 

 

 

 

CEPHALON, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

12

--------------------------------------------------------------------------------